Title: To Thomas Jefferson from George Washington, 10 October 1780
From: Washington, George
To: Jefferson, Thomas



Sir
Hd Qrs near Passaick Falls Octr. 10th 1780.

On Sunday Evening I had the honor to receive Your Excellency’s Letters of the 23d and 26th of last Month. I am happy to find by the former and the Letter You were so obliging as to forward from Colo. Wood that the Convention troops are now comfortably supplied. I hope this will be the case and that the mode You have in contemplation to adopt will answer your expectations. Colo. Wood’s conduct is highly pleasing to me, and merits the public esteem. It is such as I fully expected. He has not himself suggested the most distant hint of his intentions to quit the post, or I should most strongly urge his continuance. I shall however in a Letter to him of this date take occasion to mention his good conduct, the services he has rendered, and those that will be derived to the public from his continuing in the command.
It gives me pleasure to hear that the New Levies are rendezvousing so generally. I fear they will be but too much wanted, from the  measures I think it highly probable the Enemy will pursue this fall and Winter, especially during the latter, as they will not be under any apprehension of the force we shall then have in this Quarter, and will be at liberty to make almost any detachments they please. The dissolution of half our Army last fall and winter enabled them to make the Detachments they did against Charles Town, which has involved so many serious consequences, and the same cause will put them in a condition to push their operations or at least to attempt it, in the course of this, in the Southern States. While we persevere in the system of short inlistments we shall experience misfortune and disgrace, and ultimately if it is persisted in we shall, most probably, lose the cause in which we are engaged. The arrangement You intend of part of the Draughts for Colo. Harrison’s Regiment is perfectly agreable and I think proper. The matter did not occur to me, and if it had I should not have thought myself at liberty to have directed the appropriation, as I understood the Object of the Act, by which the Levies were raised, was to apply them to filling or replacing the Regiments of Infantry. It would be a most desireable thing, if we had Magazines of Arms, Ammunition, Cloathing, and Tents formed as Your Excellency mentions, but unhappily this is not the case, nor have we a store of these essential Articles at any point. A Letter I had the honor of addressing You on the 11th of Sepr. will have informed You of our situation in these respects. I am sorry to find that the Southern Army suffers for provision, and from the cause which contributes powerfully to our Embarrasments here—the want of transportation. This is now become a difficulty in our Affairs of the most serious consideration, and, our situation admitting of no alternative, I have been obliged to use coercive measures, such as impresses, frequently in the course of the Campaign, to enable me to move the Army and to bring it supplies. We are at this moment destitute of a drop of Rum for the Soldiery, and cannot obtain some Blankets we have at the Eastward, for want of transportation. As to the provision supplies which You have procured it would be most eligible to keep them for Southern demands. This seems to have been fully the intention of Congress by their Act of the 8th Ulto. for forming Magazines of provision and forage for 15000 Men for 6 Months for the S. Army, and directing Two thirds of the quota of the flour and Beef, which had been required from Maryland, to be retained for that purpose. I took the liberty in my Letter of the 11th of Septr. to recommend to Your Excellency the removal of such as was collected on Navigable Rivers, from the reports  which I had then received that the Enemy were about to embark troops and as some supposed for Virginia. As to the French fleet, I don’t think it probable that it will winter in the Chesapeak. The Enemy have a superior force to it in these seas and have held it blocked up ever since it arrived. This circumstance, supposing other considerations out of the question, would prevent the measure while it continues inferior.
I thank Your Excellency for the inclosures contained in Your Letter of the 26th which I have not received through any other Channel. Lord Cornwallis’s Letter establishes beyond doubt that his loss in the affair of the 16th of August was considerable, tho his report with respect to ours is not admissible. He seems determined to try what severity will do. I hope sooner or later he will be stopped in his career, and that the rigorous policy he is pursuing will contribute to this. It would appear from Genl. Harrington’s Letter as if the Enemy had left Campden, but this seems highly improbable unless they were advancing. The information of the Spaniards was premature as to the captures they mentioned, or at least the latest advices I have seen from the Havannah were silent about them. The Count de Guichen has not appeared in this Quarter yet tho he may have been on the Coast as they related. Your Excellency’s Letter with respect to Lt. Govr. Hamilton and Major Hay gives the satisfaction I wished. I only wanted information on the point, that I might know how to conduct myself with propriety and agreable to the views of the State.
With respect to the reduction of Detroit I have ever considered it as an event much to be desired, but we have never been in circumstances to attempt it. This will be less the case the ensuing winter than at any period almost before, nor do I conceive myself at liberty to say an expedition may be undertaken against it in the manner You propose. As to Powder our own supply of this Article is very deficient. I was not able with all we have and all I could borrow from the different states to make up near a sufficiency for the operations intended against New York, and must have depended much on our Allies for it, if these had been prosecuted. If however Your Excellency should determine to attempt the reduction of the Post either at the expence of the State, or at that of the United States with the consent of Congress, it is possible the quantity you may have occasion for may be spared, if it is not too great and the means of transportation can be procured.
Your Excellency will have heard probably before this reaches You, of the perfidy of Major General Arnold. On the 25th of  Septr. he went to the Enemy. He had entered very deeply into a combination with them, as far as we can judge, for putting them in possession of the important post of West Point, where he commanded and the command of which he had solicited. For this purpose he had contrived an interview, with Major André Adjutant General to their Army, on the night of the 21st and delivered to him, A Copy of a State of matters I had laid before a Council of General Officers the 6 of Septr. An Estimate of the force at West Point and its Dependencies—of Men to man the Works at West point—Remarks on those works. A Return of ordnance at West point and its Dependencies. Artillery orders for the disposition of the Corps in case of an alarm at West point. A Permit to Major André, under the assumed name of John Anderson to pass our Guards. This Officer, with all these papers in Arnold’s hand writing, was taken by a most extraordinary and providential intervention of circumstances, under the assumed name of John Anderson and in a disguised habit, about Fifteen miles from the Enemy’s outpost at King’s bridge, by a small Militia patrol, who acted with great virtue upon the occasion, as he was returning to New York, having been all the night of the 21st and next day in the vicinity of our posts at Stony and Verplanks points, and passed by them the night preceding his capture. Arnold got information of the event on the morning of the 25th before it was known to any of the Officers under his command or any in authority and pushed down the River in a barge to the Vulture Sloop of War, which lay a few miles below Stony point. Major André was tried by a Board of General Officers, and, on his free and voluntary confession, and Letters, was sentenced to suffer death, agreable to the practice and usage of Nations in like cases, which he has accordingly suffered. He acted with great candor after he avowed himself untill he was executed. Your Excellency will probably see the whole of the proceedings in his case published. We have no doubt now, whatever may be the future objects and measures of the Enemy, that the primary and principal design of the embarkation they were making, was to take West point, which through the preconcerted arrangements between them and Mr. Arnold, in all human probability, would have inevitably fallen into their hands and most likely in the course of a few days after the discovery. The Enemy have not laid aside, from the accounts I continue to receive, their preparations for an expedition, and must now mean to make a push in some other more remote Quarter. Hence Your Excellency will perceive that they leave nothing unessayed to carry their point, but I trust  there is more than abundant virtue, as well as means in our hands if these are properly directed, to withstand and baffle easily all their most vigorous and artful efforts.
I have the honor to be with very great respect & esteem Yr Excellency’s Most Obedt St.,

G W

